Affirmed and Memorandum Opinion filed January 24, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00311-CR
                                 NO. 14-11-00312-CR


                       ROBERTO ISAIAS PINTO, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 351st District Court
                               Harris County, Texas
                     Trial Court Cause Nos. 1253866 & 1253867


                  MEMORANDUM                           OPINION

      Roberto Isaias Pinto appeals his conviction for aggravated assault of a family
member in cause number 1253866 and his conviction for aggravated assault in cause
number 1253867, arguing that the trial court erroneously admitted a presentence
investigation (PSI) report into evidence. We affirm.

                                         Background

      On March 3, 2010, complainants, Angelica Armos and Carlos Calderon, were
riding in Calderon‟s van when appellant started bumping into the back of the van with his
truck. Appellant then pulled his truck up to the passenger side of Calderon‟s van, “stuck
his hand out of the window [of his truck] and just started shooting at” complainants.
Appellant shot Armos in the head and wrist and Calderon in the mouth.

       Appellant was indicted for aggravated assault of a family member in cause number
1253866 and for aggravated assault in cause number 1253867. Appellant pled guilty to
the charged offenses. The trial court determined that there was sufficient evidence to find
appellant guilty but deferred sentencing appellant until a PSI was conducted. The trial
court held a hearing on January 19, 2011 and sentenced appellant to 45 years‟
confinement in cause number 1253867 and to 20 years‟ confinement in cause number
1253867. Appellant timely appealed his convictions.

                                         Analysis

       In three issues, appellant argues that the trial court erroneously admitted the PSI
report into evidence violating “the express provisions for confidentiality in Chapter
42.12§ 9(j) (1), Code of Criminal Procedure” because admission made appellant‟s PSI
report, juvenile criminal history, and “personal identification information such as birth
date, social security number and driver‟s license number . . . a public record.”

       When the State offered a copy of the PSI report into evidence at the sentencing
hearing, appellant‟s trial counsel stated, “We have no objections, Judge, for the record.”
The trial court then admitted the PSI report.

       Appellant contends on appeal that no objection was necessary to preserve error in
this case because, as a prerequisite for appellate review, Texas Rule of Appellate
Procedure 33.1(a)(1)(A) requires appellant to object and make “the trial court aware of
the complaint, [only if] the specific grounds were [not] apparent from the context.”
According to appellant, here “the grounds for confidentiality were apparent from the
context of Article 42.12, § 9 (j) (1),” and appellant “should not have to object to an
obvious breach of confidentiality when the statute is so clear.” We reject appellant‟s
contention.

       Rule 33.1(a)(1)(A) states that, as a prerequisite to presenting a complaint for

                                                2
appellate review, the record must show that the complaint was made to the trial court by a
timely objection that “stated the grounds for the ruling that the complaining party sought
from the trial court with sufficient specificity to make the trial court aware of the
complaint, unless the specific grounds were apparent from the context.” Tex. R. App. P.
33.1(a)(1)(A). Rule 33.1(a) provides that a complaining party‟s objection is sufficient
when the specific grounds for the objection are apparent from the context; nothing in
Rule 33.1(a) dispenses with the requirement to object in order to preserve error for
appellate review. See id.

       Here, appellant failed to object to the admission of the PSI report and, thus, failed
to preserve error for review. See id.; see also Jordan v. State, No. 2-05-450-CR, 2006
WL 2773788, at *1 (Tex. App.—Fort Worth Sept. 28, 2006, no pet.). (mem. op., not
designated for publication) (because appellant did not object to the trial court‟s admission
of the PSI report, he failed to preserve any alleged error for review).        Additionally,
“appellant failed to preserve any error in the admission into evidence of [the PSI report]
when defense counsel stated „no objection[s]‟ to the admission of this evidence.”
Estrada v. State, 313 S.W.3d 274, 302 (Tex. Crim. App. 2010), cert. denied, Estrada v.
Texas, 131 S. Ct. 905 (2011). Very few errors are fundamental, obviating the necessity
of objection.   Appellant has cited no authority that admission of a PSI report into
evidence is fundamental error, if error at all. We believe it is not, such that objection was
required to preserve error, if any.

       Accordingly, we overrule appellant‟s three issues.




                                             3
                                             Conclusion

      Having overruled appellant‟s three issues, we affirm the trial court‟s judgments in
cause number 1253866 and in cause number 1253867.




                                                /s/       Adele Hedges
                                                          Chief Justice




Panel consists of Chief Justice Hedges, Justice Seymore and Senior Justice Mirabal.1
Do Not Publish — Tex. R. App. P. 47.2(b).




      1
          Senior Justice Margaret Garner Mirabal sitting by assignment.

                                                      4